Citation Nr: 1734528	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right ankle injury with retained metallic foreign body. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 10 percent rating for a right ankle injury with retained metallic foreign body.

In February 2017, the Board remanded the case for further development to include scheduling the Veteran for a VA examination.  The case has been returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran failed, without providing good cause, to report for a VA examination scheduled in February 2017 in connection with his claim for an increased rating for a right ankle injury with retained metallic foreign body.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§3.159, 3.655 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Claim for Right Ankle Disability

Pursuant to 38 C.F.R. § 3.655 (a) (2016),when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b) (2016).

The Board's February 2017 remand directed that the Veteran be afforded a VA examination to evaluate the current severity of his right ankle disability.  A March 2017 letter notified him that he would be scheduled for such examination, and advised him of the consequences (under 38 C.F.R. § 3.655) of a failure to report for such examination.  

According to a Compensation and Pension Exam Inquiry from the VA Medical Center in Temple, Texas, the Veteran was scheduled for a VA examination for his ankle disability on February 28, 2017, and failed to report for that examination.  In further communication with the Veteran, he indicated that he wished to withdraw his appeal; however, he did not reply to an appeal withdrawal letter was sent to the Veteran in March 2017.  

At any rate, a May 2017 supplemental statement of the case (SSOC) continued the denial of an increased rating for right ankle disability, noting that the Veteran did not report for the scheduled VA examination and that the record did not show manifestations of right ankle disability meeting the criteria for a rating in excess of 10 percent.  

As noted above, the record shows that the Veteran failed (without providing cause) to report for a VA examination scheduled in connection with his claim for increase.  It is not in dispute that he was aware of the examination being scheduled, and the consequences of a failure to report.  The governing regulation in such circumstances is clear and unequivocal.  It is language "shall" mandates that the claim must be denied based on the failure to appear.  See 38 C.F.R. § 3.655.  Accordingly, the Board has no discretion in the matter; the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent for a right ankle injury with retained metallic foreign body is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


